DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kopchick, U.S. Patent App. Pub. No. 2012/0279389 A1 [hereinafter Kopchick] in view of Hashimoto et al., U.S. Patent App. Pub. No. 2014/0242288 A1 [hereinafter Hashimoto], Dong et al., W.O. Int’l Pub. No. 2015/027886 A1, and Levin et al., W.O. 2004/111299 A2 [hereinafter Levin].
Regarding claim 1:
I. Kopchick
Kopchick teaches a copper plating solution (copper immersion plating solution; Kopchick [0010]-[0012]) comprising: 
water-soluble copper salt (copper sulfate; id.), and
at least one of hypophosphite or organic salt (ammonium oxalate; Kopchick [0012]),
wherein: 
id.). 
Kopchick is silent on at least one of EDTA, a substituted derivative of ethylenediaminetetraacetic acid (EDTA), an ethylenediamine derivative, or glycine (EDTA; id.) in the same embodiment.
However, Kopchick does teach other solutions which utilize EDTA as a chelating agent which increases the copper plating rate. Kopchick [0012].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s solution with EDTA to increase the copper plating rate.
II. Ethylenediamine & Hydantoin - Hashimoto
Kopchick does not explicitly teach ethylenediamine and at least one of hydantoin or a substituted derivative thereof.
However, combining equivalents is obvious. MPEP § 2144.06.
Hashimoto teaches a solution comprising of complexing agents of not only EDTA, but also hydantoin derivatives and ethylenediamine. Hashimoto [0047]. A person having ordinary skill in the art would recognize that because EDTA can complex copper from Kopchick's teachings, EDTA can complex silver from Hashimoto’s teaching, and because silver and copper are in the same group in the periodic table, thus hydantoin derivatives and ethylenediamine would also reasonably be expected to complex copper. See id. Hashimoto further teaches that 2 or more kinds of complexing agents may be combined. Id.

Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
III. Molar Ratio – Dong and Levin
Kopchick is silent on wherein the at least one of EDTA, a substituted derivative of EDTA, an ethylenediamine derivative, or glycine has a molar ratio of 0.4 or more and 0.7 or less with respect to the ethylenediamine.
However, Kopchick must have some sort of concentration for EDTA and Hashimoto must have some concentration for ethylenediamine. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Dong teaches a solution comprising the complexing agent ethylenediamine at a concentration of 1 g/L. Dong pp. 7-10. Dong teaches that ethylenediamine may be used with other common complexing agents. Dong p. 4.
Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s ethylenediamine to have a concentration of 1 g/L and EDTA to have a concentration of 3 g/L in order to yield the predictable result of having suitable complexing agent concentrations to plate.
These concentrations yield a molar ratio of 0.6.

Regarding claim 2, the recited prior art teaches the copper plating solution of claim 1, wherein the copper plating solution is free from nickel salt (no nickel mentioned, thus not used). See Kopchick [0012].
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,450,666 B2. Although the claims at issue are the claims are substantially similar except for EDTA4Na in the U.S. Patent. Because EDTA4Na reads on the claimed “substituted derivative of EDTA,” the U.S. Patent reads on the claimed invention. 

Response to Arguments
Applicant’s latest filed arguments in the pre-appeal brief have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that unexpected results are proven. Remarks p. 4.
The Examiner respectfully submits that although the data and experiment are steps in the right direction and appreciates the effort put in by the Applicant, there are a couple issues that need to be addressed before any unexpected results are proven.
First, the data is not commensurate in scope with the claimed invention because there is no data for the substituted derivative of EDTA and the ethylenediamine derivative but yet these compounds are still in the claims.
Second, the data must be compared to the closest prior art, in this case the Kopchick reference. The Applicant was advised in the interview of 9/9/2021 that while Kopchick does not give the formulation directly in its disclosure, it did incorporate another reference which did describe a plating solution which should be used as a point of comparison. In this case it is Lin et al., Effect of chelating agents on the structure of electroless copper coating on alumina powder, 107 Surface & Coatings Tech. 48 (1998). The Lin reference (which Kopchick incorporates) uses a See Lin table 1. Lin has been attached for reference.
Once these issues are addressed the Examiner can reevaluate any further testing.

The Examiner has considered Applicant’s argument that Applicant’s finding that EDTA alone in its testing is non-optimal. Remarks p. 4.
The Examiner respectfully submits that the plating solution the Applicant tested was not that of Kopchick by way of Lin.

The Examiner has considered Applicant’s argument that Kopchick does not mention ethylenediamine or glycine. Remarks p. 4.
The Examiner respectfully submits that Hashimoto was cited to teach ethylenediamine along with Dong’s ethylenediamine concentration, not Kopchick.

The Examiner has considered Applicant’s argument that Dong’s and Levine’s different plating components including silver and gold, respectively, would have made it unobvious to use its concentration. Remarks p. 5.
The Examiner respectfully submits that silver and gold are in the same group in the periodic table of the elements as is copper. Furthermore, Kopchick and Hashimoto show that EDTA and ethylenediamine would have worked with copper, respectively. Thus a person having ordinary skill in the art would have had a reasonable expectation of success with Dong’s and Levine’s teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibata et al., U.S. Patent App. Pub. No. 2011/0315658 A1, teaches that EDTA, ethylenediamine, and hydantoin compounds may be used to complex copper and silver ions. Shibata [0058]. Koenigshofen et al., U.S. Patent App. Pub. No. 2013/0316082 A1, teaches that hydantoin derivatives complex copper. Koenigshofen [0057]. Kumar et al., U.S. Patent App. Pub. No. 2006/0177660 A1, teaches that ethylenediamine complexes copper. Kumar [0025].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/HO-SUNG CHUNG/             Examiner, Art Unit 1794